              Case 5:18-cv-00447-LHK Document 118 Filed 05/06/19 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                             SAN JOSE DIVISION
11   DIANA HAUCK, et al.,                                    Civil Action No. 18-CV-00447-LHK

12                          Plaintiff,                       [PROPOSED] JUDGMENT
13
            v.
14
     ADVANCED MICRO DEVICES, INC.,
15
                            Defendant.
16

17

18          Pursuant to the Order filed separately herein this date, the Court has granted the Parties’ Joint

19   Stipulation for Entry of Partial Final Judgment Under Federal Rule of Civil Procedure 54(b). The Court’s

20   Order finds that the requirements of Rule 54(b) are satisfied because Counts III, V, VII, VIII, XI, XVII,

21   and XIX asserted against Advanced Micro Devices, Inc. (“AMD”) in the Amended Consolidated Class

22   Action Complaint (ECF No. 95), constitute a partial final judgment, and there is no just reason to delay

23   because the judicial administrative interests and equities favor certifying the judgment as final in order to

24   enable an efficient appeal that will streamline the remaining claims.

25

26   ///

27   ///

28   ///

30

31                                                     1         Civil Action No. 18-CV-00447-LHK
                                             [PROPOSED] JUDGMENT
              Case 5:18-cv-00447-LHK Document 118 Filed 05/06/19 Page 2 of 2


 1          Accordingly, judgment is hereby entered in favor of AMD on Counts III, V, VII, VIII, XI, XVII,

 2   and XIX as set forth in the April 4, 2019 Order granting AMD’s motion to dismiss (ECF No. 110).

 3   The Clerk shall close the file.

 4   IT IS SO ORDERED.
 5

 6           May 6, 2019
     Dated: ________________                           ___________________________________
                                                       HONORABLE LUCY H. KOH
 7                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

30

31                                                  2         Civil Action No. 18-CV-00447-LHK
                                          [PROPOSED] JUDGMENT
